


Exhibit 10.5

 

NAME LICENSE AGREEMENT

 

THIS NAME LICENSE AGREEMENT (this “Agreement”) is made effective as of
October 31, 2016 (the “Effective Date”) by and between Yum! Brands, Inc., a
North Carolina corporation having its principal place of business at 1441
Gardiner Lane, Louisville, Kentucky 40213 (“Licensor”), and Yum China
Holdings, Inc., a Delaware corporation having its principal place of business at
16/F Two Grand Gateway, 3 Hong Qiao Road, Shanghai 200030, People’s Republic of
China (“Licensee”) (each, a “Party,” and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, Licensor owns rights to the name and mark “YUM!” in various countries
throughout the world, including, without limitation, the People’s Republic of
China (the “PRC”);

 

WHEREAS, under the Master License Agreement dated October 31, 2016 between Yum!
Restaurants Asia Pte. Ltd., a wholly-owned indirect subsidiary of Licensor
(“YRAPL”), and Yum Restaurants Consulting (Shanghai) Company Ltd., a
wholly-owned indirect subsidiary of Licensee (“YCCL”) (as such Master License
Agreement may be amended from time to time in accordance with its terms, the
“MLA”), YRAPL granted YCCL a license to the Brand System IP owned by Licensor
and its subsidiaries to operate Brand Restaurant Businesses and to grant
Sublicenses to others to operate Restaurants under the Brands in the Territory;

 

WHEREAS, Licensee was formed as a result of a spin-off of Licensor’s business
division with primary responsibility for the conduct of the Brand Restaurant
Businesses in the PRC; and

 

WHEREAS, Licensee is incorporated under the corporate name Yum China
Holdings, Inc. (the “Licensee Name”) and would like to formalize, and Licensor
is willing to formally grant to Licensee, the right and license to use (i) the
name and mark “YUM” (without the exclamation mark) (the “Licensed Mark”) as part
of the Licensee Name and, on letterhead or business cards of Licensee, in
conjunction with the Yum! Bubble Logo as shown in Schedule 1 and as may be
amended by Licensor from time to time (the “Licensed Logo”); (ii) the Licensed
Mark as part of the domain name “yumchina.com” (the “Domain Name”); and 
(iii) the Licensed Mark as part of its stock identification symbol “YUMC” (the
“Licensee Ticker Symbol”) on any stock exchange on which the Licensee’s common
stock is listed (each, an “Applicable Exchange”), and to permit those
subsidiaries of Licensee established under the law of the PRC and identified on
Schedule 2 to this Agreement (each, a “Subsidiary”) to use as a part of such
Subsidiary’s corporate name the Licensed Mark, as such corporate name has been
approved in advance in writing by Licensor to Licensee (each, a “Subsidiary
Name”).

 

NOW, THEREFORE, the Parties agree, in consideration for the mutual promises
herein, as follows:

 

1.             Definitions.  Any capitalized term used in this Agreement and not
defined in this Agreement (including, without limitation, the term “Territory”)
shall have the meaning given to such term in the MLA.  In addition, the word
“Term” means the period of time commencing on the Effective Date and ending upon
the termination of this Agreement.

 

2.             Licensee Name, Licensed Logo, Domain Name, and Licensee Ticker
Symbol.  Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Licensee during the Term a non-exclusive, non-transferable,
non-sublicensable (except by Licensee to the Subsidiaries under Section 3),
royalty-free right to use (i) the Licensed Mark solely as part of the Licensee
Name as approved in advance in writing by Licensor to Licensee, (ii) the
Licensed Logo on letterhead or business cards of Licensee, (iii) the Licensed
Mark as part of the Domain Name, and (iv) the Licensed Mark as part of the
Licensee Ticker Symbol, all only in connection with, and while, operating one or
more Brand Restaurant Businesses in the Territory, always subject to and in
compliance with the terms and conditions of this Agreement. Without Licensor’s
express prior written consent, Licensee shall not and shall cause its Affiliates
not to: (i) use the Licensee Name, or the Licensee Ticker Symbol as or in or
directly with a logo (including the Licensed Logo) or in a stylized form or
appearance; (ii) use the Licensed Mark or a variation thereof in any domain
name, or obtain a registration for a domain name

 

1

--------------------------------------------------------------------------------


 

using the Licensed Mark or a variation thereof, other than the Domain Name;
(iii) use any translation or transliteration of the Licensed Mark, Licensee
Name, Domain Name, or Licensee Ticker Symbol; or (iv) make any use the Licensed
Mark standing alone or otherwise apart from the Licensee Name, the Licensed Logo
on letterhead or business cards of Licensee, the Domain Name, or the Licensee
Ticker Symbol.  For the avoidance of doubt, Licensor does not grant or give, and
Licensor shall not be deemed in this Section 2 or otherwise under this Agreement
to grant or give, any license or permission for any sublicensee or franchisee of
Licensee or any Subsidiary to use, or for Licensee or any Subsidiary to grant
any such sublicensee or franchisee the right to use, the Licensed Mark or any
translation or transliteration thereof (other than Licensee’s right to grant
rights to the Subsidiaries under Section 3). For the purpose of clarification,
the “百胜” term is not a translation or transliteration of the Licensed Mark. 
Licensee agrees that it shall and that it shall cause its Subsidiaries to refer
to Licensor solely as “Yum! Brands, Inc.” (and not, for the avoidance of doubt,
as any Chinese transliteration thereof), unless otherwise consented to in
advance in writing by Licensor.

 

3.             Subsidiary Names.   Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee during the Term a non-exclusive,
non-transferable, royalty-free right to sublicense to each Subsidiary the right
to use in the Subsidiary Name of such Subsidiary the Licensed Mark as approved
in advance in writing by Licensor to Licensee for such Subsidiary Name, subject
to, and on the condition that, such Subsidiary complies with all provisions in
this Agreement with regard to such Subsidiary Name to the same extent as they
apply to the Licensee Name, always subject to and in compliance with the terms
and conditions of this Agreement.  Without Licensor’s express prior written
consent, Licensee shall cause each Subsidiary not to: (i) use its Subsidiary
Name as or in or directly with a logo or in a stylized form or appearance; or
(ii) use any translation or transliteration of the Licensed Mark or Subsidiary
Name.

 

4.             Change of Licensee Name, Licensed Logo, Domain Name, or Licensee
Ticker Symbol or Subsidiary Name.  Licensee may not change, amend, alter, or
replace all or any part of the Licensee Name, the Domain Name, or the Licensee
Ticker Symbol, if the amended Licensee Name, Domain Name, or Licensee Ticker
Symbol still incorporates the Licensed Mark or anything similar, without an
amendment to this Agreement in accordance with Section 13(h). Licensee may not
change, amend, or alter the Licensed Logo.  In the event that Licensee is
required, by applicable law, regulation, rule, or order of a court or
governmental agency, or the applicable rules governing the listing of stock on
any Applicable Exchange, to change, amend, alter, or replace all or any part of
the Licensee Name, the Domain Name, or the Licensee Ticker Symbol, Licensee
shall promptly notify Licensor of such requirement in writing.  Licensee shall
cause each Subsidiary not to change, amend, alter, or replace all or any part of
its Subsidiary Name, if the amended Subsidiary Name still incorporates the
Licensed Mark or anything similar, without Licensor’s express prior written
consent to Licensee.  In the event that a Subsidiary is required, by applicable
law, regulation, rule, or order of a court or governmental agency, to change,
amend, alter, or replace all or any part of its Subsidiary Name, Licensee shall
promptly notify Licensor of such requirement in writing.  Licensor shall have
the discretionary right to refuse to agree to any change, amendment, alteration,
or replacement of the Licensee Name, the Domain Name, the Licensee Ticker
Symbol, or any Subsidiary Name, if the amended Licensee Name, Domain Name, or
Licensee Ticker Symbol still incorporates the Licensed Mark or anything similar.

 

5.             Limitations.  Other than the limited rights under Sections 2 and
3 during the Term, Licensee does not have a license or right to, and Licensee
shall not and shall cause each Subsidiary not to: (i) transfer, assign,
sublicense, or grant the right to sublicense, or otherwise grant others, the
right to use the Licensed Mark (or any other mark or name confusingly similar to
the Licensed Mark or any translation or transliteration of the Licensed Mark or
any other mark or name confusingly similar to the Licensed Mark) in any manner
or for any purpose; (ii) register or list securities or apply to register or
list securities with any stock exchange, or any exchange of stock, equity,
bonds, or other publicly traded instruments, anywhere in the world other than an
Applicable Exchange, without the express prior approval of Licensor; (iii) use,
adopt, register, seek registration of, obtain a domain name registration for, or
assert ownership or rights to any trademark, service mark, tradename, corporate
name, business name, domain name, social media name or handle, or other source
identifier that consists of or includes the Licensed Mark, or any other mark or
name proprietary to Licensor, or any mark or name confusingly similar to, or any
translation or transliteration of the Licensed Mark; (iv) challenge Licensor’s
ownership or rights in or to, or challenge the validity or enforceability of,
the Licensed Mark or any other mark or name proprietary to Licensor anywhere in
the world; or (v) cause or assist with any

 

2

--------------------------------------------------------------------------------


 

activity by a third party that would violate the foregoing provisions of this
Section 5 if such activity had been that of Licensee or a Subsidiary.

 

6.             Quality Control; Use.  Licensee shall, at all times, cause the
Brand Restaurant Businesses to be operated in accordance with the requirements,
including, without limitation, the quality control requirements, under the MLA. 
Licensee shall and shall cause the Subsidiaries to comply with any standards for
use of the Licensed Mark, as notified in writing by Licensor to Licensee from
time to time.  Licensee shall and shall cause the Subsidiaries to at all times
conduct business and operations in compliance with all applicable laws and
maintain a good reputation.  Upon Licensor’s request from time to time, Licensee
shall promptly provide Licensor with documentary evidence showing Licensee’s and
each Subsidiary’s representative use of the Licensed Mark.  Licensor and/or its
representatives shall be entitled to audit and inspect Licensee’s and each
Subsidiary’s records related to the use of the Licensed Mark during Licensee’s
or such Subsidiary’s ordinary business hours, as applicable.

 

7.             Ownership and Reservation of Rights.  Licensor is and shall be
and remain the sole owner of all rights, title, and interest in and to the
Licensed Mark and all goodwill represented thereby or arising or resulting from
the Licensed Mark.  Any and all use of the Licensed Mark will inure to the sole
benefit of Licensor, and all goodwill in or accruing in, or arising or resulting
from any use of, the Licensed Mark shall belong to, and all value and benefits
arising therefrom, shall be owned solely by Licensor without any claim thereto,
or for any compensation in connection with same, by Licensee, a Subsidiary, or
any third party.  Licensor reserves all rights to the Licensed Mark.  Licensor
does not grant or give to Licensee, a Subsidiary, or any third party any
ownership, right, title, interest, license (with the sole exception of the
limited rights to use the Licensed Mark under Sections 2 and 3 during the Term),
or encumbrance, or any claim or right to any ownership, right, title, interest,
license, or encumbrance, in or to the Licensed Mark or any other name, mark, or
intellectual property in or under this Agreement.  Licensor shall have the sole
discretionary right to file and prosecute any application for, and to seek and
obtain and maintain any registration, for the Licensed Mark anywhere in the
world.  If Licensor decides to file any application or to seek or obtain any
registration for the Licensed Mark, Licensee agrees to assist Licensor in
connection therewith.  In the event that Licensee or a Subsidiary acquires,
obtains, or owns any right, title, interest, license (with the sole exception of
the limited rights to use the Licensed Mark under Sections 2 and 3 during the
Term), or encumbrance, or any claim or right thereto, in or to, or owns an
application or a registration for, or a domain name registration (other than the
Domain Name) including the Licensed Mark,  or any other mark or name of Licensor
or any of its Affiliates, or any mark or name confusingly similar to the
Licensed Mark, or such other mark or name of Licensor or any of its Affiliates,
or any translation or transliteration of the Licensed Mark, any such other mark
or name, or any such confusingly similar mark or name, Licensee hereby assigns,
transfers, and conveys, and shall cause such Subsidiary to assign, transfer, and
convey, to Licensor all such right, title, interest, license, encumbrance,
claim, application, and/or registration, free of any payment or payment
obligation by Licensor.  If and to the extent requested by Licensor, Licensee
agrees to assist with any recordation, action, or step necessary to secure the
continued ownership pursuant to this Section 7, to otherwise implementing and
effecting the provisions of this Section 7, and to assist Licensor with
enforcing any of its rights in and to the Licensed Mark, including, without
limitation, by executing and filing any document, giving any statement or
testimony, and provide any other assistance.

 

8.             Warranties; Liability.  Each Party represents and warrants that
it has the full power and corporate authority to enter into and perform its
obligations under this Agreement.  WITH THE SOLE EXCEPTION OF THE FOREGOING
REPRESENTATION AND WARRANTY OF A PARTY SET FORTH ABOVE IN THIS SECTION 8,
NEITHER PARTY MAKES ANY, AND EACH PARTY DISCLAIMS ALL, REPRESENTATIONS,
WARRANTIES, AND CONDITIONS OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY RELATED TO MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR TITLE.  IN NO EVENT SHALL LICENSOR BE LIABLE FOR
ANY DAMAGES RELATED TO THE LICENSED MARK, THE LICENSEE NAME, THE LICENSED LOGO,
THE DOMAIN NAME, THE LICENSEE TICKER SYMBOL, A SUBSIDIARY NAME, OR ANY USE
THEREOF, INCLUDING, WITHOUT LIMITATION, ANY INFRINGEMENT OR CLAIM OR ALLEGATION
OF INFRINGEMENT.

 

3

--------------------------------------------------------------------------------


 

9.             Term.  This Agreement, and the rights granted in Sections 2 and
3, shall be effective as of the Effective Date and continue until this Agreement
is terminated pursuant to Section 10 or applicable law.

 

10.          Termination.

 

a.             Termination of Agreement (Other than Right to Use Domain Name and
Licensee Ticker Symbol). Licensor may terminate this Agreement and the rights
and licenses granted herein (other than Licensee’s right to use the Domain Name
and Licensee Ticker Symbol), at any time by written notice of termination to
Licensee:

 

(i)            in the event of a material breach of this Agreement by Licensee,
which material breach shall be identified in such written notice, and which
termination shall become effective at the end of thirty (30) days of such
written notice of termination unless Licensee fully cures such material breach
within such thirty (30) day period; or

 

(ii)           in the event of a termination of the license under the MLA for
one or more of the Brands (other than the termination of the MLA resulting in
the termination of this Agreement under Section 10(c)(i)); or

 

(iii)          in the event of a material breach of the MLA as set forth in
Sections 14.1.1 through 14.1.4 of the MLA; or

 

(iv)          in the event of a non-curable material breach of the MLA as set
forth in and determined in accordance with Sections 14.1.5.C (Failure to Comply
with Brand Standards or Enforce the Sublicenses), .D (Loss of Rights in Brand
System IP), .F (Failure to Meet Sales Growth Metric) or .G (Failure to Meet the
Taco Bell Brand Development Initiative) of the MLA; or

 

(v)           as provided in Section 12; or

 

(vi)          if Licensor assigns its rights to the “YUM” mark to a third party
that is not an Affiliate of Licensor; or

 

(vii)         if Licensee discontinues its business operations, is dissolved or
suspended from operating, takes steps to dissolve or cease to exist, admits its
inability to pay its debts as they become due, files or is or becomes subject to
a petition in bankruptcy (or similar reorganization proceeding) or makes a
general assignment for the benefit of its creditors, or becomes subject to the
appointment of a receiver.

 

b.             Termination of Agreement in Its Entirety by Licensor.  By written
notice of termination to Licensee, Licensor may terminate this Agreement in its
entirety, and the rights and licenses granted herein, including without
limitation with respect to the Domain Name and the Licensee Ticker Symbol,
following a non-curable material breach of the MLA as set forth in and
determined in accordance with Sections 14.1.5.A (Criminal Conviction/Adverse
Publicity), .B (Unauthorized Disclosure of Confidential Information; Violation
of Non-Compete), or .E (Threat or Danger to Public Health or Safety) of the MLA,
subject to Section 10(e).

 

c.             Automatic Termination of Agreement in Its Entirety.  This
Agreement, and the rights and licenses granted herein, shall terminate
automatically, without need for any additional or other notice or action,
subject to Section 10(e), upon the earliest of the following events:

 

(i)            the termination, expiration, or cancellation of the MLA; or

 

(ii)           Licensor’s written notice under Section 4 refusing to agree to
any change, amendment, alteration, or replacement of the Licensee Name and/or
the Licensee Ticker

 

4

--------------------------------------------------------------------------------


 

Symbol required by applicable law, regulation, rule, or court order, or the
applicable rules governing the listing of stock on any Applicable Exchange

 

d.             Actions Following Termination Under Section 10(a) or Section 12. 
In the event of a termination pursuant to Section 10(a) or Section 12, Licensee
shall discontinue use of the Licensed Logo and modify or replace its corporate
name such that it does not include the Licensed Mark or any variation,
translation, or transliteration thereof, which modification or replacement shall
be legally effective and complete at the end of sixty (60) days from such
termination or at the end of any longer period of time that is required or
necessary to legally effect such modification or replacement in accordance with
all applicable laws, regulations, rules, or orders of a court or governmental
agency, provided that Licensee pursues such modification or replacement in good
faith with all deliberate effort and speed; and Licensee shall cause each
Subsidiary to modify or replace its corporate name such that it does not include
the Licensed Mark, or any variation, translation, or other transliteration
thereof, which modification or replacement shall be legally effective and
complete at the end of sixty (60) days from such termination or at the end of
any longer period of time that is required or necessary to legally effect such
modification or replacement in accordance with all applicable laws, regulations,
rules, or orders of a court or governmental agency, provided that such
Subsidiary shall pursue such modification or replacement in good faith with all
deliberate effort and speed. Upon Licensor’s request, Licensee shall, at
Licensee’s cost, provide copies of all filings or submissions made for effecting
the relevant corporate name changes.

 

e.             Actions Following Termination Under Section 10(b) or (c).  In the
event of a termination pursuant to Section 10(b) or (c) (including without
limitation to the extent not already implemented in connection with a
termination under Section 10(a)):  (i) Licensee shall discontinue use of the
Licensed Logo and modify or replace its corporate name and its stock
identification symbol such that it does not include the Licensed Mark or any
variation, translation, or transliteration thereof, which modification or
replacement shall be legally effective and complete at the end of thirty (30)
days from this Agreement’s termination or at the end of any longer period of
time that is required or necessary to legally effect such modification or
replacement in accordance with all applicable laws, regulations, rules, or
orders of a court or governmental agency, or the applicable rules governing the
listing of stock on any Applicable Exchange, provided that Licensee pursues such
modification or replacement in good faith with all deliberate effort and speed;
(ii) Licensee shall transfer the registration of the Domain Name free-of-charge
to Licensor; and (iii) Licensee shall cause each Subsidiary to modify or replace
its corporate name such that it does not include the Licensed Mark, or any
variation, translation, or other transliteration thereof, which modification or
replacement shall be legally effective and complete at the end of thirty (30)
days from this Agreement’s termination or at the end of any longer period of
time that is required or necessary to legally effect such modification or
replacement in accordance with all applicable laws, regulations, rules, or
orders of a court or governmental agency, provided that such Subsidiary shall
pursue such modification or replacement in good faith with all deliberate effort
and speed.. Upon Licensor’s request, Licensee shall, at Licensee’s cost, provide
copies of all filings or submissions made for effecting the relevant corporate
name and stock identification symbol changes.

 

f.             Notwithstanding the termination of this Agreement, all rights and
remedies accrued under this Agreement theretofore, the provisions in Sections 7,
10(d) and 10(e), and this Section 10(f), and Sections 1, 11, and 13 as
applicable to Sections 7, 10(d), 10(e) and 10(f), shall survive the termination
of this Agreement.

 

11.          Governing Law; Disputes.  This Agreement, its interpretation and
construction, its enforcement, and the resolution of any dispute under this
Agreement will be governed by and in accordance with the laws of the State of
Texas, United States of America, without regard to conflict of laws principles
that may require the application of the laws of any other jurisdiction.    The
procedures for discussion, negotiation, mediation and arbitration set forth in
Article 17 of the MLA shall apply to all disputes, controversies or claims
(whether sounding in contract, tort or otherwise) that may arise out of or
relate to, or arise under or in connection with, this Agreement.

 

12.          Acquisition or Operation of Other Brands.   If Licensee or any of
its Affiliates acquires, adopts, operates, licenses or franchises a brand (other
than Little Sheep or East Dawning, or a homegrown brand that operates only in
the Territory) that is not a Brand and that at any time comprises more than one
hundred (100) restaurants or other outlets (such acquisition, adoption,
operation, licensing or franchising, a “New Business”),

 

5

--------------------------------------------------------------------------------


 

Licensee shall give prompt written notice of the New Business to Licensor,
including such information as would be reasonably necessary for Licensor to
assess the size, scope and nature of the New Business (the “New Business
Notice”).  If Licensee or any of its Affiliates acquires, adopts, operates,
licenses or franchises a New Business, Licensor shall have the right to
terminate this Agreement and the rights and licenses granted herein (other than
Licensee’s right to use the Domain Name and Licensee Ticker Symbol), subject to
Section 10(d), upon written notice of termination to Licensee delivered at any
time prior to the date which is thirty (30) days after Licensor’s receipt of the
New Business Notice.

 

13.          General Provisions.

 

a.             All notices, demands, or other communications to be given or
delivered to a Party under or by reason of a provision of this Agreement shall
be in writing and shall be deemed to have been given to such Party when
delivered personally to such Party at, or sent to such Party by reputable
express courier service (charges prepaid) to, such Party’s address set forth in
the caption of this Agreement or another address notified hereunder in writing
at least thirty (30) days before such notice, demand, or other communication by
such Party to the other Party, addressed to the attention of Scott A. Catlett if
to Licensor or Shella Ng if to Licensee.

 

b.             A reference in this Agreement to “including” (or “include” or
like term) will not be construed restrictively but will mean “including (or
“include” or like term) without prejudice to the generality of the foregoing”
and “including (or “include” or like term) but without limitation”.  The term
“shall” is a term of obligation.  References to this Agreement will include any
Recitals and Exhibits to it, and references to Sections are (unless otherwise
indicated) to the sections of this Agreement.  The headings are for convenience
only and will not affect the interpretation of this Agreement. Unless the
context otherwise requires or permits, references to the singular number will
include references to the plural number and vice versa; references to a “person”
will include any company, limited liability partnership, association,
partnership, business trust, unincorporated association or other entity;
references to a company will include any company, corporation or any body
corporate, wherever incorporated; and words denoting any gender will include all
genders.

 

c.             Licensee recognizes that any violation, breach, or
non-performance of, or default under, any provision in this Agreement may cause
irreparable injury to Licensor for which Licensor may have no adequate remedy at
law.  Therefore, Licensor shall be entitled to injunctive relief or specific
performance, without need or obligation to post any bond, to enforce any
obligation, agreement, covenant, and provision of this Agreement in the event of
any actual or impending violation, breach, or non-performance of, or default
under, any provision of this Agreement by Licensee, in addition to any other
rights and remedies available to Licensor as Licensor elects in its sole
discretion.  In the event that Licensor enforces any right or remedy under or
related to this Agreement or any right herein against Licensee and prevails,
Licensor shall be entitled to recover from Licensee all reasonable attorneys’
fees and other legal costs incurred or accrued in connection with such
enforcement, whether in or outside any judicial or governmental forum.

 

d.             Licensor and Licensee are independent contractors.  Neither Party
shall hold itself out as a partner, joint-venturer, affiliate, associate, agent,
employee, or legal representative of the other. Neither Party shall have any
right to obligate or bind the other Party in any manner whatsoever, and nothing
herein contained shall give or is intended to give any rights of any kind to any
third persons.

 

e.             The Parties do not intend any third party to be, and no third
party is, a third party beneficiary under or in connection with this Agreement.

 

f.             Licensor may transfer, assign, or extend this Agreement, without
requirement for consent by or notice to Licensee.  Licensee may not transfer
this Agreement or assign any of its rights, or assign or delegate any of its
obligations, in or under this Agreement to any third party without express prior
written consent of the Licensor. The terms of this Agreement shall inure to the
benefit of and be binding upon each Party and each Party’s permitted successors
and assigns.

 

g.             Licensee shall and shall cause each Subsidiary to, at all times,
strictly comply with all applicable laws and governmental orders, now or
hereafter in effect, relating to the performance of its activities, and not
engage in any practices or activities that are prohibited or in violation of any
such law or

 

6

--------------------------------------------------------------------------------


 

governmental order.  Section 19.7 of the MLA is hereby incorporated by reference
and shall apply between Licensor and Licensee to the same extent as between
“Licensor” and “Licensee” under the MLA as if expressly set forth in this
Section 13(g).

 

h.             This Agreement constitutes the entire understanding and agreement
between the Parties hereto related to the Licensee Name, the Licensed Mark, the
Licensed Logo, the Domain Name, the Licensee Ticker Symbol, and the related
rights and obligations of Licensee and Licensor in addition to provisions of the
MLA included by reference herein.

 

(i)            Neither this Agreement nor any term or provision hereof may be
waived except by an instrument in writing signed by the person against whom the
enforcement of any waiver is sought.  A failure of a Party to exercise any right
provided for herein shall not be deemed to be a waiver of any right hereunder,
and the selection of any right or remedy shall not be deemed to be a waiver of
any other right or remedy.

 

(ii)           Other than a waiver of this Agreement or any term or provision
hereof as provided under Section 13(h)(i), no modification, amendment, or
supplement to this Agreement will be binding upon the Parties unless made in a
writing identifying the relevant provisions and signed by each Party through its
authorized representative.  A transfer or assignment permitted under
Section 13(f) shall not constitute any modification, amendment, variation, or
extension under the immediately preceding sentence if this Agreement does not
change as a result of such assignment (other than the identity and contact
information of the assignor to the assignee).

 

i.              If any provision of this Agreement is held to be invalid or
unenforceable, the meaning of said provision will be construed, to the extent
feasible, so as to render the provision valid and enforceable, and if no
feasible interpretation shall save such provision, it will be severed from the
remainder of this Agreement, as appropriate.  The remainder of this Agreement
shall remain in full force and effect unless the severed provision is essential
and material to the rights or benefits received by a Party.  In such event, the
Parties will use their best efforts to negotiate, in good faith, a substitute,
valid and enforceable provision or agreement, which most nearly effects the
Parties’ intent in entering into this Agreement, as appropriate.

 

j.              This Agreement may be executed in one or more counterparts (any
one of which may be by facsimile or PDF), all of which shall constitute one and
the same agreement.

 

[Signature page follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has signed this Agreement through its duly
authorized representative as of the Effective Date.

 

Licensor:

 

Licensee:

 

 

 

Yum! Brands, Inc.,

 

Yum China Holdings, Inc.,

a North Carolina corporation

 

a Delaware corporation

 

 

 

 

 

 

/s/ Greg Creed

 

/s/ Micky Pant

Name:

Greg Creed

 

Name:

Micky Pant

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE LICENSED LOGO

 

GRAPHIC [g207422lui001.jpg]

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

SUBSIDIARIES

 

Yum! (Shanghai) Food Co., Ltd. *

Yum! Asia Holdings Pte. Ltd.

Yum China E-Commerce Limited

Yum! China Finance S.à r.l.

Yum! Franchise China IV S.à r.l.

Yum! Franchise China Trust

Yum! Franchise China Trust I S.à r.l.

Yum! Franchise China Trust II

Yum! Franchise China Trust III

Yum! Franchise China Trust III S.à r.l.

Yum! Franchise China Trust IV

Yum! Global Investments I B.V.

Yum! Global Investments II B.V.

Yum! Global Investments III LLC

Yum! Restaurants (Chengdu) Co., Ltd. *

Yum Restaurants (China) Investment Company Limited*

Yum! Restaurants (Fuzhou) Co., Ltd. *

Yum! Restaurants (Guangdong) Co., Ltd. *

Yum! Restaurants (Shenyang) Co., Ltd. *

Yum! Restaurants (Shenzhen) Co. Ltd. *

Yum! Restaurants (Wuhan) Co., Ltd. *

Yum! Restaurants (Xian) Co., Ltd. *

Yum Restaurants Consulting (Shanghai) Company Limited*

Yum! Restaurants International S.a.r.l.

 

--------------------------------------------------------------------------------

*Note: These Chinese companies’ official company names (registered with relevant
Chinese government authorities) are in Chinese, not in English. These Chinese
companies use their English names in their operations mainly for the purpose of
reference.

 

10

--------------------------------------------------------------------------------
